                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                             DOCKET NO. 5:18-cv-116-MOC

 BEN SIGMON,                                               )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 ANDREW SAUL,                                              )
 Acting Commissioner of Social Security,                   )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees Under §

406(b) of the Social Security Act. (Doc. No. 19). Having considered Plaintiff’s motion and

reviewed the pleadings and finding that the requested amount of fees is reasonable, the Court

enters the following Order.

                                                 ORDER

       Plaintiff’s Motion for Attorney Fees, (Doc. No. 19), is GRANTED. The Commissioner

of Social Security shall pay Plaintiff’s counsel $16,348.50 for attorney fees, representing 25% of

Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back benefits pursuant to § 406(b) of

the Social Security Act. Upon receipt of the 406(b) fee, Plaintiff’s counsel shall pay Plaintiff the

lesser EAJA fee of $8,400.00.



                                               Signed: December 12,2019




                                                -1-
